Citation Nr: 0512918	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of Agent Orange.

2.  Entitlement to service connection for residuals of a 
circumcision.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, denied 
entitlement to service connection for diabetes mellitus and 
residuals of a circumcision.  The RO initially characterized 
the issue as service connection for diabetes mellitus, to 
include hypertension and eye and foot disorders.  On his 
substantive appeal dated in October 2003, the veteran limited 
the issue to service connection for diabetes mellitus.  

However, the Board notes that in the veteran's claim received 
in March 2002, he had requested service connection for 
hypertension and eye and foot disorders, as secondary to 
diabetes mellitus.  See 38 C.F.R. § 3.310.  These claims are 
referred to the RO for appropriate action.

The issue of service connection for residuals of a 
circumcision is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
diabetes mellitus, including as a result of exposure to Agent 
Orange, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5107 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  The veteran was 
told of what was required to substantiate his claim for 
service connection, and of his and VA's respective duties, 
and was asked to submit evidence and/or information to the 
RO.  The veteran's claim was initially adjudicated by the RO 
in October 2002.  The April 2002 letter was provided to the 
veteran prior to initial adjudication of his claim, thus the 
section 5103(a) notice was timely provided to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran has not undergone 
a VA examination for his currently diagnosed diabetes 
mellitus.  A medical opinion is not required because there is 
no competent evidence tending to show that the veteran had 
diabetes mellitus during service or for several years 
following separation.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  The evidence 
does not indicate that diabetes mellitus is associated with 
an established event, disease, or injury in service.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
diabetes mellitus, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9,  1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . .  unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§  1116(f).

The service medical records reflect no complaints or 
diagnoses of diabetes mellitus during the veteran's period of 
active service.  A notation on a report of medical 
examination dated in September 1975 and conducted at the time 
of his separation from service shows that diagnostic testing 
revealed a negative sugar analysis.

A private medical record dated in November 1997 from S. P. 
Wan, M.D., shows that the veteran was assessed, in pertinent 
part, with probably neuralgia secondary to diabetic 
neuropathy.  

A private medical record dated in February 2001 from S. 
Batchu, M.D., M.S., shows that the veteran had been treated 
since March 1997, and that he currently had diabetic 
neuropathy of the lower extremities.

A private medical record dated in February 2001 from D. D. 
Voight, M.D., shows that the veteran had a past medical 
history of diabetes.

A private medical record dated in January 2002 from K. W. 
Brewer, D.O., shows that the veteran had been followed for 
over a year with a diagnosis of adult onset type II 
nonketosis prone diabetes.  He was receiving 70/30 insulin 
routinely and sliding scale regular insulin.

A private medical record dated in April 2002 from R. E. 
Marler, O.D., shows that the veteran had been treated since 
July 2001 for increased decreases in vision throughout the 
day due to fluctuating sugar levels.  He was said to have 
diabetes which was the cause of his vision problems, though 
it did not appear that he currently had diabetic retinopathy.

A private medical record dated in April 2002 from Dr. Brewer 
shows that the veteran had been followed since February 1999 
and that he was currently being treated, in pertinent part, 
for diabetes mellitus.

An National Personnel records Center (NPRC) response to a 
Request For Information of the RO dated in May 2002 shows 
that the veteran received Vietnam awards by serving in 
Thailand during his period of active service.  The exact 
dates served were not known.  

VA outpatient treatment records dated from February 2002 to 
July 2003 show that the veteran's blood sugar level had been 
evaluated.

Initially, the Board finds that the evidence of record is 
completely negative for a diagnosis of diabetes mellitus 
during the veteran's period of active service.  There is also 
no evidence of record showing that he had diabetes mellitus 
that was manifested to a compensable degree within one year 
following separation from service.  The earliest medical 
evidence of record of a diagnosis of diabetes mellitus was 
not until 1997, approximately 22 years following separation 
from service.  

Contrary to the veteran's contentions that he had symptoms of 
diabetes mellitus during service that were not diagnosed, 
there is no competent medical evidence of record relating his 
current diabetes mellitus to active service.  Diabetes 
mellitus was not diagnosed until many years after service, 
and the only evidence of a relationship to service is the 
veteran's contentions.  The actual medical evidence does not 
support the claim.  The veteran's statements are without 
significant probative value in regard to the issue at hand, 
as he has not been shown to possess the medical training or 
expertise needed to render a  competent opinion as to 
diagnosis or medical causation.  See  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142  F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201  (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95  (1992).   Thus, the 
veteran's personal belief that he has current diabetes 
mellitus that is related to service cannot serve to prove 
that this disability had its onset during active service or 
is related to any in-service disease or injury.

The Board notes that the veteran has argued that he was in 
and out of Vietnam on many occasions.  However, in response 
to the RO's request for verification of the veteran's dates 
of service in Vietnam, the NPRC reported the veteran received 
Vietnam award for serving in Thailand.  The veteran argues 
that a letter dated December 10, 1974 from the U.S. Senate 
shows that he served in Vietnam; however, review of this 
document makes no mention of any service in Vietnam.  As the 
evidence shows that the veteran did not have a tour of duty 
within the Republic of Vietnam during his period of active 
service, presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309 is not warranted.  The evidence of record 
does not establish that the veteran was exposed to Agent 
Orange during service.

In the absence of medical evidence establishing that the 
veteran's diabetes mellitus is related to active service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for diabetes mellitus.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange, is denied.


REMAND

Unfortunately, a remand is required for compliance with VA's 
duty to assist with regard to the issue of entitlement to 
service connection for residuals of a circumcision.  This is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran's service medical records show that in November 
1972, he was diagnosed with phimosis and balanoposthitis and, 
as a result, underwent a circumcision.

A post-service private medical record from Dr. Brewer dated 
in April 2002 noted scar tissue surrounding a previous 
circumcision site.  The diagnosis was keloid formation after 
circumcision.  In November 2002, the veteran was said to have 
had problems since his circumcision with pain, infection, and 
bleeding of the penis.  Examination revealed that he had been 
circumcised with some minor irritation, but there was no 
evidence of bleeding or infection.  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 
38 C.F.R. § 3.306(b)(1).  

In view of the foregoing, this claim must be remanded in 
order to obtain an appropriate  medical opinion.  38 C.F.R. 
§ 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements for the veteran to be 
afforded an appropriate VA examination.  The 
claims file must be made available to and 
reviewed by the examiner, and the examiner 
must annotate the examination report that 
the claims file was in fact reviewed in 
conjunction with the examination.  

The examiner is requested to provide an 
opinion as to whether the veteran's 
circumcision in November 1972 aggravated any 
pre-existing condition beyond its natural 
progression.  (Temporary or intermittent 
flare-ups of a pre-service condition, 
without evidence of worsening of the 
underlying condition, are not sufficient to 
be considered aggravation in service).  

The examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that any current genitourinary 
disability had its onset during active 
service or is related to any in-service 
disease or injury, i.e., the veteran's in-
service circumcision in November 1972.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  Thereafter, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
this claim remains adverse to the veteran, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case.  The veteran and his representative 
should then be afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this case 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


